   8:20-cv-00237-JFB-CRZ Doc # 63 Filed: 10/15/20 Page 1 of 1 - Page ID # 208




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

WHEATLAND INDUSTRIES, LLC, a
Nebraska limited liability company;
                                                               8:20CV237
                     Plaintiff,

       vs.                                                       ORDER

JULIE SESTAK, Perkins County Treasurer;
PEGGY BURTON, Perkins County
Assessor; PERKINS COUNTY SCHOOLS,
VILLAGE OF MADRID NEBRASKA,
MADRID CEMETERY, EDUCATIONAL
SERVICE UNIT NO. 16, MID-PLAINS
COLLEGE, PERKINS BOARD OF
EQUALIZATION, and PERKINS COUNTY,
a political subdivision in Nebraska;

                     Defendants.


      This matter comes before the Court on the Plaintiff’s motion for Voluntary

Dismissal (Filing No. 62) of parties: Julie Sestak, the Perkins County Assessor, and

Peggy Burton, the Perkins County Treasurer without prejudice. The Court being advised

in the premises finds that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that parties Julie

Sestak, the Perkins County Assessor, and Peggy Burton, the Perkins County Treasurer

be dismissed without prejudice.



      Dated this 15th day of October, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
